Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-16-00180-CR

                                         Lawrence ARMSTEAD,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2014CR5830
                          The Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 3, 2016

DISMISSED

           On June 16, 2016, we notified the appellant that the trial court’s certification in this appeal

states that “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”

Additionally, the clerk’s record contains a written waiver signed by the appellant pursuant to which

he entered a plea of nolo contendere. The trial court’s judgment also reflects that the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant. Therefore, the trial court’s certification accurately reflects that this criminal case is a

plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                      04-16-00180-CR


       In our June 16, 2016 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be filed

by November 13, 2015 that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1;

see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly,

we dismiss this appeal.

                                                      PER CURIAM

Do not publish




                                                -2-